UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


                                  )
CASSIE GRIFFIN,                   )
                                  )
                  Plaintiff,      )
                                  ) Civil Action No. 10-396 (EGS)
            v.                    )
                                  )
BOARD ON PROFESSIONAL             )
RESPONSIBILITY, et al.,           )
                                  )
                  Defendants.     )
                                  )


                          MEMORANDUM OPINION

     Pending before the Court are the motions to dismiss of

defendants Board on Professional Responsibility, Elizabeth A.

Herman, Elizabeth J. Branda, Charles J. Willoughby, the District

of Columbia Court of Appeals, Garland Pinkston, Jr., and Ernest

W. Brooks (collectively, “defendants”).    Upon consideration of

the motions, the responses and replies thereto, the applicable

law, and for the following reasons, the Court hereby GRANTS

defendants’ motions to dismiss for lack of subject matter

jurisdiction.

     The subject matter jurisdiction of the federal district

courts is limited and is set forth generally at 28 U.S.C. §§ 1331

and 1332.    Under those statutes, federal jurisdiction is

available only when a “federal question” is presented or the

parties are of diverse citizenship and the amount in controversy

exceeds $75,000.    A party seeking relief in the district court
must plead facts that bring the suit within the court’s

jurisdiction.    See Fed. R. Civ. P. 8(a).   Failure to plead such

facts warrants dismissal of the action.      See Fed. R. Civ. P.

12(h)(3).

     In this case, plaintiff, a Maryland resident, filed a

complaint that consists solely of the following statements:

      I am charging Elizabeth A. Herman all name
      defendants [sic] with falsely submitting my case
      without consent [sic] to the Petition of Negotiated
      Discipline hearing committee #4 on March 17th, 2009
      with false information and continuing to carry it
      wrong [sic] thereafter to the court of appeals.
      •    Falsifying legal documents, tampering,
           misrepresentation, negligence.
      •    I would like justice and compensation for
           damages.
      •    I request a jury trial.
      •    Money is negotiable.

Compl. at 2.    The Court finds that this complaint neither

presents a federal question nor provides a basis for diversity

jurisdiction as plaintiff has failed to allege that the amount in

controversy exceeds $75,000.    Accordingly, the Court lacks

subject matter jurisdiction over plaintiff’s action.     Because

plaintiff’s recourse lies, if at all, in the Superior Court of

the District of Columbia, the Court GRANTS defendants’ motions to

dismiss.    A separate Order of dismissal accompanies this

Memorandum Opinion.

     SO ORDERED.

Signed:     EMMET G. SULLIVAN
            United States District Judge
            November 2, 2010

                                  2
Notice to:
CASSIE GRIFFIN
1302 Lakeside Avenue
Baltimore, MD 21218




                       3